DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 10/24/2018 has been received and entered.  By the amendment, claims 1-20 are now pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a thin film transistor” in claims 1-20 is used by the claim to mean “a thin film transistor” while the accepted meaning is “a thin film transistor substrate”. The term is indefinite because the specification does not clearly redefine the term.
Claim 4 recites the limitation "the base substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-11, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hirano et al., US 2017/0373098 A1.
Claims 1 and 14-15 are anticipated by Hirano et al. figures 1-2 and accompanying text which discloses a thin film transistor (TFT) substrate (e.g., array substrate) comprising:
. a based substrate 1
. a first electrode 15
. a gate electrode 2
. an active layer 4
. source and drain electrode(s) 16 and 17
. a second electrode 11
. wherein the source/drain electrode 16/17 is connected with the active layer 4, the first electrode 15 is provided oppositely to the second electrode 11, and the second electrode 11 is provided in a same layer as the source/drain electrode 16/17 (see fig 2).
Re claims 2 and 16, wherein the second electrode and the source/drain electrode include a same material (e.g., transparent conductive film)
Re claim 3, wherein the second electrode and the source/drain electrode both include metal (e.g., conductive material).
Re claims 4-5 and 17, wherein the first electrode 15 is provided between the base substrate 1 and the second electrode 11, the first electrode 15 is a plate electrode and the second electrode 11 is a slit electrode (see fig. 2).
Re claim 9, wherein the first electrode 15 is a pixel electrode, and the second electrode 18 is a common electrode; the first electrode and the gate electrode are provided on the base substrate and an insulating layer 8 is provided on the first electrode and the gate electrode; a part of the insulating layer that corresponds to the first electrode is provided with a first via hole 141 (left side), and a part of the insulating layer that corresponds to the second electrode is provided with a second via hole 141 (right side); and the active layer, the source/drain electrode and the second electrode are provided on the insulating layer, respectively, the source/drain electrode is connected with the first electrode through the first via hole, and the second electrode is connected with the gate electrode through the second via hole (see fig 2).
Re claims 10-11, 13 and 20, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al., US 2017/0373098 A1.
Re claims 6-7, Hirano et al. disclose the claimed invention as described above except for the source/drain electrode has a thickness different from that of the second electrode and the source/drain electrode having a thickness of 0.35µm-0.4µm and the second electrode having a thickness of 0.04 µm-0.07µm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the Hirano et al. the source/drain electrode having a thickness different from that of the Hirano et al. second electrode as well as the source/drain electrode having a thickness of 0.35µm-0.4µm and the second electrode having a thickness of 0.04 µm-0.07µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Re claims 8, 12 and 18-19, Hirano et al. disclose the claimed invention as described above except for the first electrode is a common electrode, and the second electrode is a pixel electrode and its arrangement.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Hirano et al. first electrode as a common electrode and the Hirano et al. second electrode as a pixel electrode, since both pixel electrode and common electrode can be exchangeable and it has been held that rearranging parts of an invention involves only routine skill in the art.  In addition, re claims 12 and 19, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., US 2015/0028418 A1, disclose source/drain electrode 11/12 has a thickness different from that of the second electrode 18 (see fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871